EXHIBIT EMCORE Corporation Secures $25 Million Credit Facility with Bank of America Albuquerque, New Mexico, October 3, 2008 – EMCORE Corporation (NASDAQ: EMKR – News), a leading provider of compound semiconductor–based components and subsystems for the broadband, fiber optic, satellite, and terrestrial solar power markets, today announced the closing of a $25 million revolving credit facility with Bank of America. The asset-backed credit facility provides for borrowings up to $25 million and can be used for working capital, letters of credit and other general corporate purposes. The credit facility, which incorporates both LIBOR and Prime-based borrowing alternatives, is subject to certain financial covenants and a borrowing base formula. The agreement matures in September 2011 and is secured by certain assets of the company. “Given the current state of the credit markets, we are very pleased to enter into this agreement with Bank of America and appreciate the bank’s confidence in our future. This facility will serve to further strengthen our financial flexibility as we continue to pursue the company’s growth strategy,” said John M. Markovich, Chief Financial Officer of EMCORE Corporation. Additional information can be found in a Current Report on Form 8-K to be filed with the Securities and Exchange Commission. About EMCORE: EMCORE Corporation is a leading provider of compound semiconductor–based components and subsystems for the broadband, fiber optic, satellite and solar power markets.
